Argued April 27, 1923.
This is an appeal from judgment for plaintiff in trespass under the Act of June 8, 1881, P.L. 86, for damages caused by defendant's wrongfully obtaining from plaintiff and converting to defendant's own use a shipment of radiators in transit, consigned to a third party. The only complaint we need consider is the refusal to enter judgment n.o.v. The consignee was Garden City Fan *Page 390 
Company at Pittsburgh. The shipment was delivered there to the Pennsylvania Transfer Company, a local deliverer, which paid the freight, and which, as the verdict establishes, acted for defendant. The court instructed the jury to determine from the evidence whether plaintiff parted with its possession by mistake to defendant, who was not entitled to receive them, or whether the delivery to defendant was authorized; no complaint is made of the charge; there was evidence both ways, which we need not discuss, as it was the duty of the jury and not ours to find the fact; its finding binds us.
Judgment affirmed.